 1   MONA TAWATAO (SBN: 128779)                       CARLY J. MUNSON (SBN: 254598)
     Equal Justice Society                            BRIDGET CLAYCOMB (SBN: 312001)
 2   1939 Harrison Street, Suite 818                  LAUREN LYSTRUP (SBN: 326849)
     Oakland, California 94612                        Disability Rights California
 3   Telephone: (415) 288-8700                        1831 K Street
     Facsimile: (510) 338-3030                        Sacramento, California 95811
 4   Email: mtawatao@equaljusticesociety.org          Telephone: (916) 504-5800
                                                      Facsimile: (916) 504-5801
 5                                                    Email: carly.munson@disabilityrightsca.org
 6                                                           bridget.claycomb@disabilityrightsca.org
                                                             lauren.lystrup@disabilityrightsca.org
 7
     MICHAEL HARRIS (SBN: 118234)                     ANTIONETTE DOZIER (SBN: 244437)
 8   National Center for Youth Law                    RICHARD ROTHSCHILD (SBN: 67356)
     405 14th Street, Floor 15                        Western Center on Law and Poverty
 9
     Oakland, California 94612                        3701 Wilshire Boulevard, Suite 208
10   Telephone: (510) 835-8098                        Los Angeles, California 90010
     Facsimile: (410) 835-8099                        Telephone: (213) 487-7211
11   Email: mharris@youthlaw.org                      Facsimile: (213) 487-0242
                                                      Email: adozier@wclp.org
12   Attorneys for Plaintiffs                                rrothschild@wclp.org
13
                                   UNITED STATES DISTRICT COURT
14
                                  EASTERN DISTRICT OF CALIFORNIA
15
     BLACK PARALLEL SCHOOL BOARD;                      CASE NO. 2:19-CV-01768-TLN-KJN
16   S.A., by and through his Next Friend, AMY
     A.; K.E., by and through his Next Friend,
17   JENNIFER E.; C.S., by and through his
     General Guardian, SAMUEL S.; on behalf of         ORDER GRANTING MOTION TO
18   themselves and all others similarly situated,     APPOINT AMY A. AS NEXT FRIEND,
                                                       OR, IN THE ALTERNATIVE,
19                  Plaintiffs,                        GUARDIAN AD LITEM FOR MINOR
                                                       PLAINTIFF S.A. PURUSANT TO FED. R.
20   v.                                                CIV. P. 17(C)(2)
21   SACRAMENTO CITY UNIFIED SCHOOL                    Complaint filed: September 5, 2019
     DISTRICT; JORGE A. AGUILAR,
22   Superintendent for Sacramento City Unified        Hon. Troy L. Nunley
     School District; CHRISTINE A. BAETA,
23   Chief Academic Officer for the Sacramento City
     Unified School District; JESSIE RYAN,
24   DARREL WOO, MICHAEL MINNICK,
     LISA MURAWSKI, LETICIA GARCIA,
25   CHRISTINA PRITCHETT, and MAI VANG,
     members of the Sacramento City Unified
26   School District Board of Education; THE
     BOARD OF EDUCATION OF
27   SACRAMENTO CITY UNIFIED SCHOOL
     DISTRICT,
28
     Defendants.


 1
 1          Having considered the Plaintiffs’ Motion to Appoint Amy A. as Next Friend, or in the
 2   alternative, Guardian ad Litem for Minor Plaintiff S.A. (ECF No. 16), and the Declaration of
 3   Amy A. in support thereof (ECF No. 16-1), the Court hereby finds that Amy A. meets the criteria
 4   to represent her son, S.A., in this matter as his Guardian ad Litem. Accordingly, Plaintiff S.A.’s
 5   Motion is GRANTED and the Court appoints Amy A. as S.A.’s Guardian ad Litem in this action.
 6          IT IS SO ORDERED.
 7   Dated: November 5, 2019
 8

 9

10
                                     Troy L. Nunley
11                                   United States District Judge

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     Case No. 2:19-CV-01768-TLN-KJN
     ORDER APPOINTING AMY A. AS NEXT FRIEND, OR GUARDIAN AD LITEM FOR S.A.                            1

 1
